PER CURIAM.
Appellant was convicted and sentenced for two separate incidents of sale and possession of the same amount of cocaine. We vacate the judgments and sentences for the possession of cocaine charges. Gordon v. State, 528 So.2d 910 (Fla. 2d DCA 1988), decision approved sub nom., State v. Smith, 547 So.2d 613 (Fla.1989).
We also strike the imposition of court costs because they were imposed without notice and a hearing. Wood v. State, 544 So.2d 1004, 1006 (Fla.1989); Jenkins v. State, 444 So.2d 947 (Fla.1984). The state *463may seek reimposition of costs after proper notice and hearing.
Affirmed in part and reversed in part.
SCHEB, A.C.J., and LEHAN and PARKER, JJ., concur.